Chief Judge Cooke
(concurring). I agree that appellants have not stated a cause of action. Inasmuch as the court expressly does not now decide “whether an unlawful act can be the predicate for prima facie tort,” the abstract discussion of the merits of the proposition (pp 332-333) is jurisprudentially unwise and will serve only to confuse litigants and the courts. The inappropriateness of the dicta is magnified by its inconclusiveness. Consequently, I cannot join in that part of the majority opinion.
Judges Jasen, Jones, Wachtler and Simons concur with Judge Meyer; Chief Judge Cooke concurs in result in a concurring memorandum.
Order affirmed, with costs. Question certified not answered as unnecessary.